 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDAshcraft's Market, Inc. and Retail Store EmployeesUnion, Local 20, United Food and CommercialWorkers International Union, AFL-CIO, Peti-tioner. Case 7-RC-15493August 13, 1980DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held on December 13, 1979,1 and the HearingOfficer's report recommending disposition of same.The Board has reviewed the record in light of theexceptions2and briefs, and hereby adopts theHearing Officer's findings and recommendations tothe extent consistent herewith.The Petitioner has excepted to the Hearing Offi-cer's recommendation that the Board not considerits objection to an alleged overly broad no-solicita-tion rule, the Hearing Officer having found the ob-jection untimely.During the course of the hearing in this matter,the Employer's president, Charles Ashcraft, madereference to an employee handbook, the same sub-sequently being received into evidence. After re-viewing the handbook, the Petitioner, during clos-ing argument, alleged that the maintenance of theno-solicitation rule contained therein was objec-tionable and grounds for setting aside the election;the Employer protested that this objection was un-timely. The Hearing Officer reserved ruling on thetimeliness of the objection and permitted the Em-ployer to introduce evidence regarding this matter.The Employer then recalled Ashcraft who testifiedwithout contradiction that the no-solicitation rulein question, the "old" rule, was superceded by avalid no-solicitation rule, the "new" rule,318months before the petition herein was filed. Ash-craft testified that the "new" rule was posted onthe bulletin board near the timeclock in the em-ployees's breakroom, that all notices to employeesare placed on this bulletin board, that the Employ-er has maintained the notice on the bulletin boardi The election was conducted pursuant to the Board's Decision andDirection of Election dated November 15, 1979. The tally was: 7 for, and32 against, the Petitioner; there were 8 challenged ballots, a number in-sufficient to affect the results of the election.2 The Board hereby adopts pro forma those findings and recommenda-tions of the Hearing Officer to which no specific exception has beenfiled.3 The parties stipulated that the "new" rule was valid251 NLRB No. 25to date, and that the notice specifically referred tomodifying the "old" rule.Although we agree with the Petitioner that,under the circumstances of this case, its objectionto the alleged overly broad no-solicitation rule wastimely,4we need not reach the question of its va-lidity as we find that the Employer changed therule prior to the filing of the petition herein and,therefore, did not maintain an invalid rule duringthe critical period.The Employer has excepted to the Hearing Offi-cer's finding that the timing of its announcement ofa dental plan was objectionable, to his recommen-dation that that aspect of Objection 1 which per-tains to the promise of a dental plan be sustained,and to his recommendation that the election hereinbe set aside and a new election be directed. Wefind merit in the Employer's exceptions.It is well settled that once an objecting petitionerestablishes that the employer has announced newbenefits during the critical period prior to an elec-tion, the burden shifts to the employer to establishthat the announcement would have been forthcom-ing at the time made even if there were no unioncampaign. If the employer meets its burden, theBoard will not consider the announcement to beconduct interfering with the results of the election.For the reasons stated below, we conclude that theEmployer herein has met its burden.The uncontradicted testimony of the Employer'spresident, Charles Ashcraft, whom the Hearing Of-ficer found to be a credible witness, indicates thatthe Employer's established practice is to announcebenefit changes, such as wage increases or the insti-tution of an employee handbook, at its annual em-ployee Christmas party and to put those changesinto effect on or about January 1 of the comingyear. This is the procedure the Employer followedin the instant matter regarding its dental plan.Since the Hearing Officer specifically found thatthe decision to provide dental coverage was madeoutside the critical period, we conclude that theEmployer's announcement of the dental plan at theannual employee Christmas party was not improperand we therefore overrule that aspect of Objection1 which pertains to the promise of a dental plan.As the Hearing Officer found no other objection-able conduct, we shall certify the results of theelection.4 For the reasons set forth in Dayton Tire & Rubber Company, 234NLRB 504 (1978), Member Penello would overrule this objection be-cause such conduct was not specifically alleged in a timely filed writtenobjection ASHCRAFT'S MARKET, INC.167CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Retail Store Employ-ees Union, Local 20, United Food and CommercialWorkers International Union, AFL-CIO, and thatsaid labor organization is not the exclusive repre-sentative of all the employees in the unit herein in-volved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.